Quarterly Financial Data Supplement First Quarter 2010 Page Financial Summary 1 Consolidated Statements of Operations 2 Details for Noninterest Income and Noninterest Expenses 3 Consolidated Balance Sheets 4 Investment Securities Portfolio Analysis 5 Investment Securities Portfolio Credit Risk Profile 6 Loan Portfolio Composition Based on Loan Purpose and Loan Growth, Core vs. Non-Core 7 Summary of Credit Quality and Allowance for Credit Losses 8 Commercial Real Estate Loans 9 Types of Customer Funding and Customer Funding Growth 10 Wholesale Borrowings 11 Summary of Capital, Capital Ratios, Unrealized Gains (Losses) on Available for Sale Securities and Market Rates on Treasury Notes 12 Comparative Average Balance Sheets - Yields and Costs 13-14 GAAP to Non-GAAP Reconciliation:Earnings, ROA and ROE 15-17 GAAP to Non-GAAP Reconciliation:Noninterest income as a % of total revenue and efficiency ratios 18-20 See disclosure of explanation of TSFG's use of certain Non-GAAP financial measures in the earnings release. THE SOUTH FINANCIAL GROUP, INC. AND SUBSIDIARIES FIRST QUARTER 2 Changes vs. prior quarter, unless indicated otherwise: Quarterly
